Citation Nr: 0123808
Decision Date: 09/28/01	               Archive Date: 12/03/01

DOCKET NO. 92-09 711                   DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for a gynecological disorder.

2. Entitlement to an increased evaluation for right knee injury,
currently evaluated at 10 percent.

3. Entitlement to an increased evaluated for arthritis of the right
knee, currently evaluated at 10 percent.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Service

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from the March 1991 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO). In
July 1994, the Board remanded the case to the RO for the scheduling
of a VA examination. The RO returned the case to the Board and, in
August 1998, the Board denied all of the veteran's claims,
including entitlement to service connection for a gynecological
disorder and entitlement to an increased evaluation for a right
knee injury.

The veteran appealed the two aforementioned issues to the United
States Court of Appeals for Veterans Claims (Court). In August
1999, the Court issued a Memorandum Order that vacated and
remanded, in part, the August 1998 Board decision due to an
inadequate VA examination and inadequate reasons and bases. In
April 2000, the Board again remanded this case to the RO for
additional VA examinations. The RO followed the instructions on
remand, and returned the case to the Board for further appellate
review.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. There is no medical evidence of record relating the veteran's
current gynecological disorder to her period of active service.

3. The veteran's right knee injury is not productive of moderate
impairment, including moderate recurrent subluxation or lateral
instability.

- 2 -

4. The veteran's right knee arthritis is productive of some painful
motion, but does not manifest limitation of flexion to 30 degrees
or extension to 15 degrees.

CONCLUSIONS OF LAW

1. A gynecological disorder was not incurred in or aggravated by
active service. 38 U.S.C.A. 1101, 1110, 5103A (West 1991 & Supp.
2001); 38 C.F.R. 3.102, 3.303, 3.310 (2000); 66 Fed. Reg. 45,630
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 3.102,
3.156(a), 3.159 and 3.326(a)).

2. The criteria for an evaluation in excess of 10 percent for right
knee injury have not been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.1-4.14,4.40-4.46, 4.71a, Diagnostic Code 5257 (2000); 66
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 38
C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)).

3. The criteria for an evaluation in excess of 10 percent for
arthritis of the right knee have not.been met. 38 U.S.C.A. 1155
(West 1991); 38 C.F.R. 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic
Code 5010 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and
3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

During the pendency of this appeal, the Veterans Claims Assistance
Act of 2000, effective November 9, 2000, was signed into law, and
regulations to implement the provisions of the new law were also
passed, generally effective as of the same date. See Veterans
Claims Assistance Act of 2000, 38 U.S.C.A. 5103A (West Supp. 2001);
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at
38 C.F.R.

- 3 -

 3.102, 3.156(a), 3.159 and 3.326(a)). This law sets forth
requirements for assisting a veteran in developing the facts
pertinent to her claim.

The Board finds that even though this law was enacted during the
pendency of this appeal, and thus, has not been considered by the
RO, there is no prejudice to the veteran in proceeding with this
appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the
Board addresses a matter not addressed by the RO, the Board must
provide an adequate statement of reasons and bases as to why there
is no prejudice to the claimant).

In this case, the Board finds that the veteran was provided
adequate notice and assistance as to the evidence needed to
substantiate her claim. The veteran was notified by letter, rating
decision and statement of the case of the evidence needed to
support her claim. The RO obtained relevant VA and private
treatment records, and a VA medical examination and opinion were
provided. Finally, this case has been returned to the RO for
additional development on two occasions. Therefore, the Board is
satisfied that all relevant facts have been properly and
sufficiently developed, and that the veteran will not be prejudiced
by proceeding to a decision on the basis of the evidence currently
of record.

Service connection will be granted if it is shown that a veteran
has a disability resulting from an injury or disease contracted in
the line of duty, or for aggravation of a preexisting injury or
disease. 38 U.S.C.A. 1110 (West 1991 & Supp. 2000); 38 C.F.R. 3.303
(2000). Generally, to prove service connection, a claimant must
submit (1) medical evidence of a current disability, (2) medical
evidence, or in certain circumstances lay testimony, of in-service
incurrence or aggravation of an injury or disease, and (3) medical
evidence of a nexus between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 346
(1999). Where the determinative issue involves a medical diagnosis,
competent medical evidence is required. This burden typically
cannot be met by lay testimony because lay persons are not
competent to offer medical opinions. See Espiritu v. Derwinski, 2
Vet. App. 492, 494-95 (1992).

4 -

The mere fact of an in-service injury is not enough; there must be
chronic disability resulting from that injury. If there is no
evidence of a chronic condition during service, or an applicable
presumption period, then a showing of continuity of symptomatology
after service is required to support the claim. See 38 C.F.R.
3.303(b) (2000). Evidence of a chronic condition must be medical,
unless it relates to a condition to which lay observation is
competent. See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).
If service connection is established by continuity of
symptomatology, there must be medical evidence that relates a
current condition to that symptomatology. Id. Service connection
may also be granted for any disease diagnosed after discharge, when
all the evidence establishes that the disease was incurred in
service. See 38 C.F.R. 3.303(d) (2000).

In relation to the present appeal, the veteran's service medical
records include treatment for various gynecological problems during
active service. During the August 1969 enlistment examination, the
veteran reported a history of dysmenorrhea, but no objective
findings were made. In September 1969, April 1970, and May 1970,
the veteran was treated for various types of vaginitis. In October
1970, a diagnostic impression was probable dysmenorrhea and, in
July 197 1, a gynecological consultation diagnosed the veteran with
menometrorrhagia after complaint of continuous vaginal bleeding.
The veteran was again treated for menometrorrhagia in November 197
1. The separation examination of February 1972 reported that the
veteran had an episode of dysmenorrhea that resolved with the use
of oral contraceptives. The examination contained no relevant
findings and it was noted that the most recent pelvic examination
was negative.

Following service, private medical records include Pap smears from
February 1986 through June 1988 that found inflammation, and the
presence of endocervical and red blood cells. There was no evidence
of dysplasia or malignancy. In April 1986 and July 1987, the
veteran complained of menses that lasted three weeks. In May 1987,
the veteran reported amenorrhea status post myomectomy.

VA clinical records include a January 1990 VA hospital summary that
noted that the veteran was status post myomectomy secondary to
fibroid tumors. A Pap smear

5 -

performed that month was negative. In July 1990, the veteran
complained of hot flashes and, in September 1990, she reported only
two menstrual periods in the past year. A Pap smear performed that
month was negative and the veteran was assessed with possible early
menopause.

In August 1994, the veteran reported a history of abnormal menses
and ovarian failure. The veteran was assessed with ovarian failure,
increased follicle stimulating hormone, status post brain tumor
resection. During a private comprehensive examination in November
1994, the veteran reported irregular menses since 1989, that she
believed were related to her brain tumor, and the removal of
uterine fibroid tumors in 1985.

A pelvic ultrasound performed in October 1996 was generally
unremarkable and identified no pelvic masses. There was a
suggestion of small uterine fibroids and difficult visualization of
the right ovary. At a VA examination in December 1996, the veteran
reported a history of ovarian failure and frequent vaginal
infections and irritation for the past few years. Physical
examination observed a thick, white discharge. The veteran was
assessed with premature ovarian failure and chronic candidiasis.

A VA medical opinion in July 1997 noted that the veteran's menses
stopped in 1990 after she underwent a craniotomy for intracranial
meningioma. The physician believed that the veteran's premature
menopause was probably due to the brain surgery. The physician also
reviewed Pap smears from 1994 through 1997 and noted the occurrence
of yeast infections. He commented that the veteran's diabetes may
be the etiology of the yeast infections.

During a VA examination in August 2000, the examiner reviewed all
of the veteran's records. He noted that, during service, the
veteran was treated with oral contraceptives for some dysfunctional
uterine bleeding and irregular periods. In the early 1980's, her
menstrual periods again became heavy and she underwent surgery. in
1986 for uterine myomas. Following surgery, the veteran had
irregular periods and her last period was in January 1990. At that
time, the veteran was completely

- 6 -

amenorrhea and was diagnosed with premature menopause and placed on
hormone replacement therapy. The veteran underwent surgery for
meningioma, a tumor of the meninges of the brain, in February 1990.
She also had been treated for diabetes since the early 1980's.

The examiner observed that recent Pap smears all had been normal.
Gynecological examination was normal and the hormone replacement
therapy appeared to be working. The examiner noted that the uterine
fibroids in 1986 occurred 14 years after discharge from service and
that fibroids in the uterus are a common occurrence. Therefore, he
did not see a connection between military service and the fibroids
after the myomectomy. He believed that the premature menopause
could have been due to the stress of the brain tumor, but not
directly due to the tumor. Overall, the examiner found the
veteran's present gynecological condition to be good and to have no
relationship to active service.

Based upon the above findings, the Board must find that a
preponderance of the evidence is against a grant of service
connection for a gynecological disorder. The record shows that the
veteran suffered from dysfunctional and excessive bleeding during
active service. At present, the veteran's only gynecological
disorder is the absence of a menstrual period, or premature
menopause. Current Pap smear and gynecological examination are
normal. No medical professional has related the veteran's current
amenorrhea with her symptoms during active service. In fact, the VA
medical specialists in July 1997 and August 2000 observed that the
veteran's amenorrhea occurred at the same time that she underwent
surgery for a brain tumor, and may be related to that disability.
Finally, the most recent VA examiner clearly stated that the
veteran's current condition had no relationship to active service.

The Board recognizes that the veteran had various other
gynecological problems such as uterine fibroids and candidiasis.
However, the veteran apparently does not currently have these
problems and, even if she did, they have not been related to her
period of active service. Rather, the examiners commented that her
diabetes may be the etiology for the yeast infections and that
uterine fibroids are a common medical condition. Finally, the Board
observes that it cannot grant the veteran's claim based

7 -

upon a finding of continuity of symptomatology after service
because the veteran did not suffer additional gynecological
symptoms until several years following active service and there is
no medical evidence relating a current condition to in- service
symptomatology. See 38 C.F.R. 3.303(b) (2000). Accordingly, the
Board can find no basis under which to grant the benefit sought and
the appeal is denied.

II.  Increased Ratings

The veteran contends that her right knee injury is more disabling
than currently evaluated. As aforementioned, the Board finds that
all relevant facts have been properly developed, and that all
evidence necessary for an equitable resolution of the issues on
appeal has been obtained. See Veterans Claims Assistance Act of
2000, 38 U.S.C.A. 5103A (West Supp. 2001).

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity in civilian occupations. See 38 U.S.C.A. 1155
(West 1991). Separate diagnostic codes identify various
disabilities. Where entitlement to compensation has already been
established, and an increase in the disability rating is at issue,
it is the present level of disability that is of primary concern.
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition,
where there is a question as to which of two disability evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned. See
38 C.F.R. 4.7 (2000).

The evaluation of the same disability under various diagnoses is to
be avoided. Disabilities from injuries to the muscles, nerves, and
joints of an extremity may overlap to a great extent, so that
special rules are included in the appropriate bodily system for
their evaluation. Both the use of manifestations not resulting from
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same manifestation
under different diagnoses are to be avoided. See 38 C.F.R. 4.14
(2000).

- 8 -

When assigning a disability rating, it is necessary to consider
functional loss due to flare-ups, fatigability, incoordination, and
pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7
(1995). The rating for an orthopedic disorder should reflect
functional limitation which is due to pain which is supported by
adequate pathology and evidenced by the visible behavior of the
claimant undertaking the motion. Weakness is also as important as
limitation of motion, and a part that becomes painful on use must
be regarded as seriously disabled. A little used part of the
musculoskeletal system may be expected to show evidence of disuse,
either through atrophy, the condition of the skin, absence of norm 
al callosity, or the like. See 38 C.F.R. 4.40 (2000). The factors
of disability reside in reductions of their normal excursion of
movement in different planes. Instability of station, disturbance
of locomotion, and interference with sitting, standing, and weight
bearing are related considerations. See 38 C.F.R. 4.45 (2000). With
any form of arthritis, it is the intention of the rating schedule
to recognize actually painful, unstable, or malaligned joints, due
to healed injury, as entitled to at least the minimal compensable
rating for the joint. See 38 C.F.R. 4.59 (2000).

The record shows that the RO originally granted service connection
for right knee injury with calcification of the medial aspect in a
July 1972 rating decision and assigned a 10 percent evaluation
effective from March 1972. Subsequent rating decisions have
confirmed and continued this evaluation. In May 2001, the RO
granted service connection for arthritis of the right knee and
assigned a 10 percent evaluation effective from October 1990.

In relation to the present appeal, VA clinical records show that
the veteran complained of right leg pain and weakness in June 1990.
An x-ray found mild degenerative spurring of the right knee with no
joint effusion. A small post- traumatic or post-inflammatory
ossification was present in the medial collateral ligament.

At a VA examination in October 1991, the veteran reported that her
right knee locked, gave way, and was weak. Physical examination
found no deformity, laxity, swelling, or heat of the right knee.
Range of motion was to 140 degrees with slight

- 9 -

crepitus. Clark's and McMurray's tests were negative. The veteran
was assessed with post-traumatic right knee arthralgia, with
calcification above the medial condyle.

At a VA examination in September 1994, the veteran reported
moderate daily pain of the right knee. Upon examination, the right
knee measured 1.5 centimeters greater than the left. The knee was
stable with moderate crepitation, and pain was present with flexion
beyond 90 degrees. Deep tendon reflexes were 1+ and equal. The x-
ray revealed calcification at the insertion of the medial and
collateral ligament, and mild degenerative changes of the knee
joint, including the patella. The veteran was assessed with post-
traumatic osteoarthritis of the right knee.

During a VA examination in December 1996, the veteran reported that
her knee ached in cold weather and occasionally locked and swelled.
The veteran walked with a normal gait, and the right knee was 1/2
inch greater in circumference than the left. Range of motion was to
135 degrees, with no evidence of pain. There was no laxity or
audible crepitus. McMurray's sign, patellar grinding, and Apley's
restriction and compression tests were negative. Mild tenderness
was present with digital pressure to the quadriceps tendon of the
right lower extremity. The veteran could perform squats, and toe
and heel standing. She was diagnosed with intermittent quadriceps
tendonitis of the right knee with mild degenerative joint disease.

At a VA examination in August 2000, the examiner reviewed the
claims file. The veteran reported that her right knee occasionally
swelled but that she had no pain or limitation of motion. The knee
locked and became tired with prolonged walking or standing. Upon
examination, no deformity or swelling of the knees was present.
Circumference of the thighs, knees, and calves were equal. The
veteran could squat and stand and walk on the heels and toes.
Flexion was to 145 degrees, without pain, and there was no laxity.
McMurray's, patellar grinding, and Apley's compression and
restriction tests were negative. Essentially, there was no clinical
evidence of degenerative joint disease or chondromalacia patellae.

However, an MRI revealed an ovoid irregular heterogenous mass
posterior to the mid posterior cruciate ligament and proximal
patellar tendonitis with small effusion. A medial meniscal
posterior horn degenerative tear and a small medial popliteal cyst
were also present. Therefore, both arthritis and instability were
shown, although the veteran did not complain of pain. The examiner
commented that there was presently no excessive fatigability,
locking, swelling, or instability, but that MRI findings made it
probable that these would occur and cause functional loss. The
veteran was diagnosed with post-traumatic right knee pathology by
MRI criteria without clinical objective evidence of subluxation,
effusion, crepitus, or arthralgia.

The veteran's right knee instability has been assigned a 10 percent
schedular evaluation pursuant to 38 C.F.R. 4.71a, Diagnostic Code
5257 (2000). Under this Diagnostic Code, slight impairment of the
knee manifested by recurrent subluxation or lateral instability of
the knee is rated at 10 percent and moderate knee impairment is
rated at 20 percent. Based on a review of the foregoing evidence,
the Board finds that the veteran's right knee injury is analogous
to no more than slight recurrent subluxation or lateral instability
under Diagnostic Code 5257.

Notably, on VA examinations in October 1991, September 1994,
December 1996, and August 2000, the veteran had no instability of
the knee and a full range of motion. In fact, clinical findings
have been essentially negative other than for the complaint of
pain. Although the most recent VA examination contained NM findings
of disability, the veteran reported no pain and minimal functional
loss due to her right knee. Accordingly, the Board concludes that
the criteria for an evaluation in excess of 10 percent for the
right knee injury have not been met.

in making its determination, the Board considered the application
of alternative Diagnostic Codes. However, none would afford a
higher evaluation as the veteran's right knee is not manifested by
ankylosis, dislocated cartilage, nonunion or malunion of the tibia
and fibula, or extension limited to 15 degrees and flexion limited
to 30 degrees. See Diagnostic Codes 5256, 5258, 5260, 5261, 5262
(2000).

- 11 -

Likewise, the Board finds that the requirements for an evaluation
in excess of 10 percent for arthritis of the right knee have not
been met. Because the veteran is rated under Diagnostic Code 5257
and there is x-ray evidence of arthritis and painful motion, the RO
properly assigned a separate rating under Diagnostic Code 5010. See
VAOPGCPREC 9-98.

Diagnostic Code 5010 for traumatic arthritis provides that such a
disability will be evaluated under Diagnostic Code 5003 for
degenerative arthritis. When the limitation of motion for the knee
is noncompensable, a rating of 10 percent is for application if
there is x-ray evidence of arthritis of the right knee with painful
motion. See VAOPGCPREC 23-97 and 9-98. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. Limitation of motion of
the knee is further evaluated under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260, a noncompensable evaluation is for
assignment when flexion is limited to 60 degrees, a 10 percent
evaluation when flexion is limited to 45 degrees, a 20 percent
evaluation when flexion is limited to 30 degrees, and a 30 percent
evaluation when flexion is limited to 15 degrees. Under Diagnostic
Code 5261, a noncompensable evaluation is assigned when extension
is limited to 5 degrees, a 10 percent evaluation when extension is
limited to 10 degrees, a 20 percent evaluation when extension is
limited to 15 degrees, and a 30 percent evaluation when extension
is limited to 20 degrees.

With respect to the range of motion of the veteran's right knee,
none of the VA clinical records or examination reports indicate
that the veteran's limitation of motion is to a compensable level
under the applicable diagnostic rating codes. For example, there is
no indication that the limitation of flexion of the right knee is
to 45 degrees or that extension is limited to 10 degrees.
Nevertheless, since there was some painful limitation of motion a
10 percent evaluation was assigned for this functional impairment.
In the absence of limitation of flexion to 30 degrees or limitation
of extension to 15 degrees, an evaluation in excess of 10 percent
for limitation of motion is not warranted. The Board has further
considered whether a

- 12 -

higher evaluation may be warranted on the basis of functional loss
due to pain. However, the evidence of record does not demonstrate
that pain has produced even a compensable limitation of motion.
Accordingly, the benefit sought on appeal is denied.

The potential application of various provisions of Title 38 of the
Code of Federal Regulations (2000) have been considered whether or
not they were raised by the veteran as required by the holding of
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991),
including the provisions of 38 C.F.R. 3.321(b)(1) (2000). The
Board, as did the RO, finds that the evidence of record does not
present such an exceptional or unusual disability picture as to
render impractical the application of the regular rating schedule
standards." 38 C.F.R. 3.321(b)(1) (2000). In this regard, the Board
finds that there has been no showing by the veteran that her right
knee disability has resulted in a marked interference with
employment or necessitated frequent periods of hospitalization. In
the absence of such factors, the Board finds that criteria for
submission for assignment of an extraschedular rating pursuant to
38 C.F.R. 3.321(b)(1) (2000) are not met. See Bagwell v. Brown, 9
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227
(1995).

13 -

ORDER 

Service connection for a gynecological disorder is denied. 

An evaluation in excess of 10 percent for right knee injury is
denied. 

An evaluation in excess of 10 percent for arthritis of the right
knee is denied.

WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

14 - 



